Citation Nr: 1102296	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD). 

2.  Entitlement to an increased evaluation for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial (compensable) evaluation for 
erectile dysfunction (ED). 

4.  Entitlement to service connection for temporomandibular joint 
dysfunction. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active military service from April 1962 to 
September 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By these rating actions, the RO, 
in part, denied service connection for PTSD (November 2005).  The  
RO also granted service connection for erectile dysfunction; an 
initial noncompensable evaluation was assigned, effective June 6, 
2007.  The RO continued a 10 percent disability assigned to the 
service-connected IBS.  The Veteran appealed the RO's November 
2005 and April 2008 rating actions to the Board. 

In adjudicating the issue of entitlement to service connection 
for PTSD, the Board is cognizant of the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court found that the Board erred in not considering the scope of 
the Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record (in that case, diagnoses of chronic 
PTSD and depression).  Because the medical evidence of record 
shows that the only acquired psychiatric disorder that the 
Veteran has been diagnosed with is PTSD, the Board has 
characterized the Veteran's claim as that listed on the title 
page. 

In a February 2010 statement to VA, North Carolina Department of 
Administration indicated that they were revoking their Power Of 
Attorney to continue providing accredited representation on 
behalf of the Veteran in the current appeal.  Thus, NCDVA has 
been removed as the Veteran's POA and he is currently pro se in 
the current appeal.  

In October 2010, the Veteran withdrew his previous request for a 
hearing before a Veterans Law Judge to be conducted at the 
Winston-Salem, RO.  Thus, the Board will proceed to adjudicate 
the case based on the evidence of record.  See 38 C.F.R. § 20.704 
(e) (2010).

The issue of entitlement to service connection for 
temporomandibular joint dysfunction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current diagnosis of PTSD has been shown to be 
based on an identified stressor (i.e., being fearful of incoming 
enemy fire) that is consistent with his duties as a jet engine 
mechanic assigned to the 432nd Field Maintenance Squadron at 
Udorn Air Force Base Thailand from June 1966 to June 1967.  

2.  For the entire appeal period, the Veteran has erectile 
dysfunction but deformity of the penis is not shown.

3.  For the entire appeal period, the Veteran's IBS has been 
manifested by alternating periods of diarrhea and constipation 
with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, PTSD is 
due to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  

2.  The criteria for an initial compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 
7522 (2010).
3.  The criteria for an increased rating of 30 percent for IBS 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim. The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the Court's 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.

Regarding the claim for service connection for PTSD, to the 
extent that the action taken herein below is fully favorable to 
the Veteran, the Board finds that further discussion of the 
requirements of VCAA is not required at this time.  

Concerning the claim for an initial compensable evaluation for 
the service-connected erectile dysfunction, the Board finds that 
it arose from the Veteran's disagreement with the RO's assignment 
of an initial noncompensable rating assigned after the grant of 
service connection for this disability.  (See April 2008 rating 
action).

The Court has held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003.

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

In this case, the initial evaluation claim on appeal was 
substantiated after the enactment of VCAA, and the Veteran has 
not alleged any prejudice by any notice defect. T he Board notes 
that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009), the Court clarified VA's notice obligations in 
increased rating claims.  As the claim for an initial compensable 
rating for the service-connected erectile dysfunction stems from 
the grant of initial compensation benefits, as opposed to an 
increased rating claim, Vazquez- Flores is inapplicable to this 
claim. Id.  

Regarding the Veteran's claim for an increased rating for his 
service-connected IBS, currently evaluated as 10 percent 
disabling, VA provided the Veteran with pre-adjudication notice 
on the Pelegrini II VCAA elements in a June 2004 letter. The 
letter informed the Veteran to let VA know of any evidence he 
thought would support this claim, that it was his responsibility 
to make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send what 
"we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was informed of the Dingess, as well as the Vazquez 
elements in a July 2008 letter.  Id and Vazquez, supra. 

Regarding VA's duty to assist the Veteran with his initial and 
increased evaluation claims on appeal, service treatment records 
and voluminous private and VA post-service medical records are 
contained in the claims files.  In addition, statements of the 
Veteran, spouse and representative at the time (North Carolina 
Department of Administration) have been associated with the 
claims files.

The Veteran was afforded VA examinations in conjunction with his 
initial and increased evaluation claims in February 2005, August 
2007 and February 2008. Copies of these examination reports are 
contained in the claims files.

Accordingly, the Board finds that there is no further assistance 
that would be reasonably likely to substantiate the initial and 
increased evaluation claims analyzed below.

III. Merits Analysis

(i) Service Connection-PTSD

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and those stressors must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).    

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence 
demonstrates (1) a current diagnosis of PTSD (rendered by an 
examiner specified by the regulation); (2) an in-service stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) evidence that the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychiatrist or psychologist, or one contracted with by 
VA.  Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat 
and the claimed stressor is related to combat, the Veteran's lay 
testimony alone is sufficient to establish the occurrence of the 
alleged stressor when the allegation is consistent with the facts 
and circumstances of his service.  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran asserts that his current diagnosis of PTSD is, in 
part, the result of being fearful of North Vietnamese attacks 
while serving as a jet engine mechanic with the 432nd Field 
Maintenance Squadron at Udorn Air Force Base, Thailand from July 
1966 to July 1967.  The Veteran contends that he, along with his 
fellow airmen, were fearful of incoming enemy fire.  (See PTSD 
Questionnaire with attachment, prepared by the Veteran and 
received by VA in October 2004)

Service personnel records confirm that the Veteran served as a 
jet engine mechanic at the above-cited air base from June 30, 
1966 to June 29, 1967.  
In a September 2004 report, John C. Lindgren, M. D., a private 
psychiatrist, diagnosed the Veteran with PTSD as a result of his 
self-reported stressor of having been fearful of incoming enemy 
fire while performing his duties as a jet engine mechanic with 
the 432nd Field Maintenance Squadron at Udorn Air Force Base, 
Thailand from July 1966 to July 1967.  Dr. Lindgren indicated 
that as a result of the above-cited stressor, the Veteran 
suffered from PTSD-related symptoms, such as intrusive thoughts, 
anhedonia, estrangement and detachment from others, severe sleep 
disturbance as a result of the above-cited, self-reported 
stressor. 

The Board finds that the Veteran's claimed stressor of having 
been fearful of incoming enemy fire while performing his duties 
as a jet engine mechanic with the 432nd Field Maintenance 
Squadron at Udorn Air Force Base, Thailand from July 1966 to July 
1967 is supported by credible evidence.  Additionally, a private 
psychiatrist has confirmed that the claimed stressor is adequate 
to support a diagnosis of PTSD and that the Veteran's symptoms 
are related to the claimed stressor.  Thus, the Veteran is 
entitled to service connection for PTSD.

(ii) Initial and Increased Rating Claims

General Laws and Regulations

The Veteran maintains that his erectile dysfunction and IBS are 
more severely disabling than that reflected by the current 
assigned noncompensable and 10 percent disability ratings, 
respectively.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3 (2010). The Veteran's entire history is reviewed 
when making disability evaluations. See generally, 38 C.F.R. 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating, such as the claim for an 
initial compensable evaluation for the service-connected erectile 
dysfunction, was not limited to that reflecting the then current 
severity of the disorder.  In Fenderson, the Court also discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, such as in this case, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007), which is applicable to the claim for an 
increased rating in excess of 10 percent for the service-
connected IBS.

(i) Erectile Dysfunction

The Veteran seeks an initial compensable rating for his service-
connected erectile dysfunction.  

By an April 2008 rating action, the RO granted service connection 
for erectile dysfunction; an initial noncompensable evaluation 
was assigned, effective June 6, 2007--the date VA received the 
Veteran's original claim for compensation for this disability.  

The RO assigned a noncompensable initial rating by analogy under 
the provisions of Diagnostic Code 7522 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.115b.  Where an unlisted condition is 
encountered it is permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Under Diagnostic Code 7522, penis 
deformity with loss of erectile power warrants a 20 percent 
disability rating.  38 C.F.R. § 4.115b.  In every instance where 
the schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. § 
4.31 (2010).

At an August 2007 VA QTC examination, the examining physician 
confirmed the Veteran had erectile dysfunction as secondary to 
medications prescribed for his service-connected hypertension.  
It was noted that the Veteran had been prescribed medication for 
his ED and that the response was "good."  The examiner 
specifically noted that the only functional impairment as a 
result of the service-connected hypertension was ED.  Without 
evidence of physical deformity of the penis or loss of erectile 
power, there is no basis for assigning an initial compensable 
rating.

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected erectile 
dysfunction associated with his hypertension.  The competent 
medical evidence of record shows the relative manifestations and 
the effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

A compensable evaluation for the Veteran's erectile dysfunction, 
rated under Diagnostic Code 7522, requires both deformity of the 
penis and loss of erectile power.  Having only one or the other 
is insufficient.  Here, because the Veteran has neither of these 
symptoms, the Board finds that the preponderance of the evidence 
is against the claim, and it must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected ED.  
The competent medical evidence of record shows the relative 
manifestations and the effects of this disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

(ii) IBS

The Veteran's IBS has been rated as 10 percent disabling under 
Diagnostic Code 7319--the code that provides ratings for 
irritable colon syndrome (spastic colitis, mucous colitis, etc.).  
Moderate irritable colon syndrome, with frequent episodes of 
bowel disturbance with abdominal distress, is rated 10 percent 
disabling.  Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 
4.114. 

The Board finds, after resolving all doubt in the Veteran's 
favor, the Veteran's IBS symptoms are more severe than moderate 
in nature and thus warrant an increased rating of 30 percent.  
The medical evidence of record, primarily an August 2007 VA 
examination report, shows continued complaints for alterative 
diarrhea and constipation that occurred "most of the time" and 
abdominal pain in the stomach area that occurred two to three 
times a week.  This same examination report reflects that the 
Veteran's abdominal pain had the characteristic of distress and 
cramps that occurred intermittently, as often as weekly, with 
each occurrence lasting one hour to two days.  Over the previous 
year, the Veteran reported that he had had 50 "attacks."  (See 
August 2007 VA examination report).   Overall, the Board finds 
that the Veteran's IBS has caused alternative bouts of diarrhea 
and constipation with more or less, constant abdominal distress--
symptoms that are commensurate with a  30 percent maximum rating 
under Diagnostic Code 7319.

The evidence also does not show distinct degrees of disability 
requiring different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart, supra.

Finally, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected IBS. 
The competent medical evidence of record shows the relative 
manifestations and the effects of this disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Service connection for PTSD is granted. 

Entitlement to an initial compensable rating for ED is denied. 

Entitlement to an increased rating of 30 percent for IBS is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

In a November 2005 rating decision, the RO, in part, denied 
service connection for temporomandibular joint dysfunction.  The 
Veteran was informed of the RO's decision that same month.  In 
May 2006, VA received the Veteran's disagreement with the RO's 
denial of service connection for the above-cited disability.  
(See VA Form 21-4138, Statement in Support of Claim, received by 
VA in May 2006).  

The Board observes that the filing of a Notice of Disagreement 
places a claim in appellate status.  Therefore, a Statement of 
the Case regarding the issue of entitlement to service connection 
for temporomandibular joint dysfunction must be issued to the 
Veteran pursuant to 38 C.F.R. § 19.26 (2010).  As such, this 
issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 
240- 41 (1999).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

Issue a statement of the case on the issue 
of entitlement to service connection for 
temporomandibular joint dysfunction, 
pursuant to 38 C.F.R. § 19.26.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to the 
Board for the purpose of appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


